                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PRIMARY CARE PHARMACY, LLC,                       )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )    No. 4:17-CV-795 RLW
                                                  )
EXPRESS SCRIPTS, INC.,                            )
                                                  )
                Defendant.                        )

                                   MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Express Scripts, Inc.'s Motion to Compel

(ECF No. 59) and Defendant Express Scripts, Inc.'s Renewed Motion to Deem its Requests for

Admission Admitted (ECF No. 62). 1

                                       LEGAL STANDARD

         Rule 37 of the Federal Rules of Civil Procedure governs motions to compel discovery.

See Fed. R. Civ. P. 37 (a)(l) ("On notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery."). Likewise, Rule 26 governs the scope

of discovery in federal matters:

    Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
    obtain discovery regarding any nonprivileged matter that is relevant to any party's claim or
    defense and proportional to the needs of the case, considering the importance of the issues at
    stake in the action, the amount in controversy, the parties' relative access to relevant
    information, the parties' resources, the importance of the discovery in resolving the issues, and
    whether the burden or expense of the proposed discovery outweighs its likely benefit.
    InfQrmation within this scope of discovery need not be admissible in evidence to be
    discoverable.
Fed.R.Civ.P. 26(b)(l).



1
 The Court previously provided a "Background" ohhis case in its July 17, 2018 Memorandum
and Order (ECF No. 57) and does not repeat that information here.
                                          DISCUSSION


       As an initial matter, the Court notes that the parties disagree regarding whether they

properly met and conferred to resolve their discovery disputes. See ECF Nos. 66 at 3-4 and 67 at

4-5 (asserting the parties did not speak in" person regarding the outstanding discovery issues after

the Court's July 17, 2018 Memorandum and Order, mandating the parties to again meet and

confer); cf ECF Nos. 74 at 13 and 76 at 9-10 (claiming the parties have met and conferred

numerous times).     Contrary to Express Scripts' suggestion that the parties have conferred

numerous times, both parties admit they have only had one telephone conversation (on July 24,

2018) since the Court's July 17, 2018 Memorandum and Order. See ECF No. 63 at 2. Even

worse, Primary Care claims that the parties did not discuss discovery during the July 24, 2018

telephone call. Although Express Scripts disputes Primary Care's representation of the July 24,

2018 telephone conversation, this inconsistency indicates that the parties did not fulfil their meet

and confer obligations under the Court's prior Order. Therefore, the Court again orders the

parties to revisit th~se discovery issues, meet and confer, and follow the guidance outlined by the

Court to resolve their discovery disputes. The parties may only file a motion to compel i(they

have discussed their discovery dispute in person or by telephone.

       IT IS HEREBY ORDERED that Defendant Express Scripts, Inc.'s Motion to Compel

(ECF No. 59) and Defendant Express Scripts, Inc.'s Renewed Motion to Deem its Requests for

Admission Admitted (ECF No. 62) are DENIED without prejudice. The Court ORDERS the

parties to revisit these issues, meet and confer, and follow the guidance outlined by the Court to

resolve their discovery disputes.

Dated thisS~day of October, 2018.
                                                   ~·~
                                                     UNITED STATES DISTRICT JUDGE


                                               -2-
